‘ Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on September 16, 2021. Claims 19-21, 30, 31, 34-36, 39, 43, 47, 50, 53, 138, 146-149 are currently pending. Claims 1, 8, 16, 57, 59, 61, 63, 67, 68, 92, 95, 99, 103-107, 114-115 and 139-145 have been canceled, claims 20, 21, 50, 53, have been amended and claims 146-149 have been added by Applicant’s amendment filed on September 16, 2021. 
In response to the restriction requirement of June 16, 2021, Applicant’s election without traverse of Group II, claims 19-21, 30-31, 34-36, 39, 43, 47, 50, 53 and 138, drawn to an immunomodulatory polypeptide comprising a first peptide comprising a p35 subunit of IL- 12 and a second peptide comprising a p40 subunit of IL- 12 and a composition comprising said polypeptide, in Applicants’ response filed on September 16, 2021 is akwnoleged. New claims 146-149 read on the elected invention. 
Additionally, Applicants’ election of the following species is akwnoleged:
a) without traverse, the species of heparin as a target molecule (claim 31); and
b) without traverse, the species of a peptide binding motif as a targeting moiety (claim 43).

The requirement for restriction among Groups I-VII as stated in the office action filed on June 16, 2021 is maintained for reasons of record, and hereby made FINAL.
Therefore, claims 19-21, 30-31, 34-36, 39, 43, 47, 50, 53, 138 and 146-149 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on January 23, 2019, which is a 35 U.S.C. 371 national stage filing of PCT/US2017/044549, filed July 28, 2017. Applicant’s claim for the benefit of a 
Thus, the earliest possible priority for the instant application is July 29, 2016.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 9/16/2021 and 6/18/2009 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 164 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19-21, 30-31, 34-36, 39, 43, 47, 50, 53, 138 and 146-149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 19-21, 30-31, 34-36, 39, 43, 47, 50, 53, 138 and 146-149 are indefinite for their recitation of the phrase “a targeting moiety ” in claim 19. The meaning of antigen binding domain could encompass antibodies or other structures to include non-antibody formats such as a 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 U.S.P.Q.2d 1207, 1211 (B.P.A.I. 2008) (precedential); standard expressly approved in In re Packard, 110 U.S.P.Q.2d 1785, 1789 (Fed. Cir. 2014).

Claim 39  recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a variable heavy (VH) chain, or all of a variable heavy (VH) chain and a variable light (VL) chain, or, “or” would imply that the modulator types are in the alternative.  Appropriate correction is required.  
Claim 53  recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only increased activity, or all increased activity and binding, or, “or” would imply that the increased function types are in the alternative.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21, 30-31, 34-36, 43, 50, 138, 149 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies et al., (WO 2001/10912; February 15, 2001; of record IDS filed on 6/18/2019;  Citations are from the National Stage U.S. Patent. 6,617,135.  The National Stage is deemed an English language translation of the PCT). 
Regarding claim 19, Gillies et al., discloses a fusion proteins comprising a first cytokine and a second different cytokine and a joining domain consisting of an immunoglobulin region (col. 4, lines 25-35) . The different cytokines can be different subunits of a heterodimeric cytokine including the p35 and p40 domains of IL-12 (col. 4, lines 12-15; col. 26,  lines 59-61). A peptide linker of 10-15 amino can be present, wherein the linker is rich in Glycine and Serine (col. 10, lines 25-30). The immunoglobulin region is the targeting part and can comprise a heavy chain variable region or heavy chain constant region and can comprise hinge regions (col. 6, lines 65-67; col. 10, line 42).
Regarding claim 21, Gillies et al., discloses a fusion proteins comprising a heterodimeric form of IL-12 in which the p35 and p40 subunits of IL-12 are linked by a disulfide bond and covalently bonded to a second cytokine at either the amino or carboxyl terminus of the p35 or p40 subunit of IL-12 (col. 4, lines 12-17).
Regarding claims 30 and 31 , Gillies et al., discloses “two or more cytokines are attached to a protein that is capable of localizing the cytokines to a particular target molecule” (col. 16, line 1-2), wherein the target molecule can be a cancer specific antigen (col. 15, lines 3-5; lines 
Regarding claims 34-36, Gillies et al., discloses a fusion protein comprising  a single-chain Fv (col. 4, lines 53-54; col. 6, lines 40-43).
Regarding claim 43, Gillies et al., teaches a peptide linker of 10-15 amino can be present, wherein the linker is rich in Glycine and Serine (col. 10, lines 25-30; col. 6, lines 15-16) and first cytokine and a second cytokine may be fused to a single-chain Fv region consisting of the fused variable regions from a heavy chain and a light chain (col. 3, lines 19-20;col 6, lines 65-67).	Regarding claim 50, Gillies et al., teaches that the potency of one or more of the cytokines may be enhanced by dimerization which can occur because the cytokine binds to its receptor as a dimer (col. 13, lines 5-10), reading on  “the immunomodulatory polypeptide exhibits increased activity to stimulate via the IL-12R compared to a reference IL-12”. 
Regarding claim 138, Gillies et al., teaches pharmaceutical compositions comprising  a fusion proteins comprising a first cytokine and a second different cytokine (col. 18; lines 65-67), wherein the different cytokines can be different subunits of a heterodimeric cytokine including the p35 and p40 domains of IL-12 (col. 4, lines 12-15).
Regarding claim 149, Gillies et al., teaches “the protein complex comprises a targeting moiety, such as an antibody or antibody fragment, that targets the complex to a locus in a mammal”(col. 3, lines 53-55). The immunomodulatory peptide of Gillies inherently and necessarily possesses increased binding to a target cell expressing the target molecule (e.g, EpCAM antigen) relative to a target cell no expressing the target molecule.
Thus by teaching all the claimed limitations, Gillies anticipates the claimed invention.
                                   Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 19, 20, 50, 53 and 146-148  are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillies et al., (WO 2001/10912; February 15, 2001; of record IDS filed on 6/18/2019;  Citations are from the National Stage U.S. Patent. 6,617,135.  The National Stage is deemed an English language translation of the PCT) in view of Webster et al., (US Pub. 2011/0097792; Score search results for us-16-320-075-10.rag; Result No. 3 and us-16-320-075-11.rag. Result No. 14).

Gillies does not teach the p35 subunit comprising  the sequence of amino acids set forth in SEQ ID NO: 10 and the p40 subunit comprising the sequence of amino acids set forth in SEQ ID NO: 11 (claims 20, 146-148).
Before the effective filing date of the claimed invention, Webster teaches nucleic acid molecules encoding fusion proteins comprising variants of the  IL-12p40 protein having improved stability compared to wild- type IL-12 p40 proteins that can be used as a heterodimer with p35, in the treatment of cancers and as an adjuvant for cancer vaccines (paragraph [0085] of the published application). Specifically Webster teaches a human mature interleukin-12 p35 subunit identified as  SEQ ID NO: 1 of 197 amino acids in length having 100 sequence identity with the claimed amino acid of SEQ ID NO:10 and a human IL-12 p40 subunit (p40 variants) identified as SEQ ID NO:2 which  shares 100 % sequence homology with the claimed aminoacid sequence of SEQ ID NO:11.  (see Score search results for SEQ ID NOS: 10 and 11). 


    PNG
    media_image1.png
    839
    659
    media_image1.png
    Greyscale

prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the nucleic acid sequence encoding the heterodimeric cytokine including the p35 and p40 domains of IL-12 of Gillies for the nucleic acid sequences encoding the amino acid sequences of SEQ ID NOS: 2 and 1 of Webster with a reasonable expectation of success. A person skilled in the art could, starting from a pharmaceutical composition comprising a fusion protein comprising a p35 subunit comprising  the sequence of amino acids set forth in SEQ ID NO: 10 and the p40 subunit comprising the sequence of amino acids set forth in SEQ ID NO: 11 and a joining region connecting the first and second peptides, wherein the joining region comprises a targeting moiety that binds to a target molecule, could easily treat cancer by binding of the targeting moiety, and arrive at the instantly claimed invention with a predictable chance of success.
	Regarding claim 53, Gillies et al., teaches that the potency of one or more of the cytokines may be enhanced by dimerization which can occur because the cytokine binds to its receptor as a dimer (col. 13, lines 5-10), reading on  “the immunomodulatory polypeptide exhibits increased activity to stimulate via the IL-12R compared to a reference IL-12”.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the immunomodulatory polypeptide of Gillies to optimize binding of the immunomodulatory polypeptide comprising IL-12 to its receptor IL-12R to enhance activity or binding to greater of 1.5 fold; given an absence of unexpected results. The choice of such process parameters would have been routine.
It is no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable (MPEP 2144.05).  Generally, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

***

Claims 19 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillies et al., (WO 2001/10912; February 15, 2001; of record IDS filed on 6/18/2019;  Citations are from the National Stage U.S. Patent. 6,617,135.  The National Stage is deemed an English language translation of the PCT) in view of Barret et al., (Annu. Rev. Med. 2014. 65:333–47; of record IDS filed on 6/18/2019) as evidenced by Cetuximab – Wikipedia (pages 1-6; downloaded 11/22/2021). 
With regard to instant claim 19, Gillies renders obvious the claimed immunomodulatory polypeptide, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Gillies discloses a multiple cytokine fusion protein may be further fused to an intact immunoglobulin such as an IgG. [“The heavy chain V region is shown as an oval labeled VH, the light chain V region is shown as an oval labeled VL and  constant regions are blank ovals” (col. 6, lines 40-45; Figs.3E-3G)]. Additionally, Gillies discloses targeting the EpCAM antigen (col. 28, lines 44-45).

    PNG
    media_image2.png
    163
    493
    media_image2.png
    Greyscale


Barret et al., is a review article disclosing targeted immunotherapy using monoclonal antibodies because of their exquisite targeting specificity. Selection of specific commercial monoclonal antibodies to target specific antigen molecules in cancer cells is routine an well known in the art. For example, Cetuximab is an antagonistic epidermal growth factor receptor (EGFR) antibody, as evidenced by Cetuximab – Wikipedia.
I would have been obvious that if antibodies against EpCAM comprising VH  and  VL  are suitable to target certain cells, nucleic acid sequences encoding the VH  and  VL of commercial monoclonal antibodies such as Cetuximab such be reasonably expected to target/bind a patient's tumor antigens. Because Barret’s teachings are vast and the techniques to create such VH  and  VL were available to ordinary artisan, there would have been a reasonable assurance of success in having generated the claimed immunomodulatory polypeptide comprising the VH  and  VL of monoclonal antibodies based on the platform technology taught in Barret.

***

Claims 19 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillies et al., (WO 2001/10912; February 15, 2001; of record IDS filed on 6/18/2019;  Citations are from the National Stage U.S. Patent. 6,617,135.  The National Stage is deemed an English language translation of the PCT) in view of Tam et al (J. Mol. Biol. (2009) 385, 79–90; of record IDS filed on 6/18/2019). 
With regard to instant claim 19, Gillies renders obvious the claimed immunomodulatory polypeptide, as iterated above in the 103 rejection the content of which is incorporated herein, in 
Gillies does not explicitly teach targeting an HGF, or having an HGF binding peptide as the targeting moiety.
Before the effective filing date of the claimed invention, Tam discloses 15-mer peptide (VNWVCFRDVGCDWVL) termed HB10, which bound to the recombinant human HGF β-chain (HGF β) and competitively inhibited binding to Met with an IC50 of 450 nM (abstract).
It would have been obvious to substitute the targeting moiety of Gillies able to bind EpCAM with the HB10 targeting moiety of Tam. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success as immunomodulatory polypeptide comprising a targeting moiety  that binds a target molecule was known in the art before the effective filing date of the claimed  invention.  
Conclusion
Claims 19-21, 30-31, 34-36, 39, 43, 47, 50, 53, 138 and 146-149 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633